Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
14th day of March, 2005, by and between Cornell Companies, Inc., a Delaware
corporation (the “Company”) and James E. Hyman (the “Employee”).

 


1.                                       EMPLOYMENT AND TERM. THE COMPANY AGREES
TO EMPLOY THE EMPLOYEE AND THE EMPLOYEE AGREES TO REMAIN IN THE EMPLOY OF THE
COMPANY, IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT, FOR THE
PERIOD BEGINNING ON THE DATE HEREOF.  FROM THE DATE HEREOF, EMPLOYEE’S
EMPLOYMENT TERM SHALL BE A ROLLING TWO-YEAR TERM, WHICH WILL AUTOMATICALLY
EXTEND SO AS TO TERMINATE IN TWO (2) YEARS FROM THE LAST DAY WORKED BY THE
EMPLOYEE (THE “EMPLOYMENT PERIOD”).


 


2.                                       DUTIES AND POWERS OF EMPLOYEE. DURING
THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL SERVE AS THE CHIEF EXECUTIVE OFFICER
AND CHAIRMAN OF THE BOARD OF DIRECTORS OF THE COMPANY AND SHALL HAVE THE DUTIES,
POWERS AND AUTHORITY AS SET FORTH IN THE BYLAWS AND SUCH OTHER POWERS CONSISTENT
THEREWITH AS ARE DELEGATED TO HIM IN WRITING FROM TIME TO TIME BY THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”). THE EMPLOYEE’S SERVICES SHALL BE
PERFORMED IN HOUSTON, TEXAS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL
DEVOTE SUBSTANTIALLY HIS FULL TIME AND UNDIVIDED ATTENTION DURING NORMAL
BUSINESS HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY, EXCEPT FOR VACATIONS
IN ACCORDANCE WITH COMPANY POLICY AND EXCEPT FOR DISABILITY (AS DEFINED BELOW),
BUT NOTHING IN THIS AGREEMENT SHALL PRECLUDE EMPLOYEE FROM SERVING AS A DIRECTOR
OF NO MORE THAN ONE FOR-PROFIT COMPANY INVOLVING NO CONFLICT OF INTEREST WITH
THE INTERESTS OF THE COMPANY, FROM ENGAGING IN CHARITABLE AND COMMUNITY
ACTIVITIES, OR FROM MANAGING HIS PERSONAL INVESTMENTS, PROVIDED THAT SUCH
ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE REGULAR PERFORMANCE OF HIS
DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT.


 


3.                                       DUTIES OF FIDUCIARY AND OF LOYALTY. 
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT, AT ALL TIMES DURING THE EMPLOYMENT
PERIOD, THE EMPLOYEE OWES FIDUCIARY DUTIES TO THE COMPANY, INCLUDING, BUT NOT
LIMITED TO, FIDUCIARY DUTIES OF THE HIGHEST LOYALTY, FIDELITY AND ALLEGIANCE, TO
ACT AT ALL TIMES IN THE BEST INTERESTS OF THE COMPANY, TO MAKE FULL DISCLOSURE
TO THE COMPANY OF ALL INFORMATION THAT PERTAINS TO THE COMPANY’S BUSINESS AND
INTERESTS, TO DO NO ACT WHICH WOULD INJURE THE COMPANY’S BUSINESS, ITS
INTERESTS, OR ITS REPUTATION, AND TO REFRAIN FROM USING FOR THE EMPLOYEE’S OWN
BENEFIT OR FOR THE BENEFIT OF OTHERS ANY INFORMATION OR OPPORTUNITIES PERTAINING
TO THE COMPANY’S BUSINESS OR INTERESTS THAT ARE ENTRUSTED TO THE EMPLOYEE OR
THAT HE LEARNED WHILE EMPLOYED BY THE COMPANY.  THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT, UPON TERMINATION OF THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL
CONTINUE TO REFRAIN FROM USING FOR HIS OWN BENEFIT OR THE BENEFIT OF OTHERS, OR
FROM DISCLOSING TO OTHERS, ANY CONFIDENTIAL INFORMATION (AS DEFINED IN
SECTION 10) OR CONFIDENTIAL OPPORTUNITIES PERTAINING TO THE COMPANY’S BUSINESS
OR INTERESTS THAT WERE ENTRUSTED TO THE EMPLOYEE DURING THE EMPLOYMENT
RELATIONSHIP OR THAT HE LEARNED WHILE EMPLOYED BY THE COMPANY.


 


4.                                       CASH COMPENSATION. THE EMPLOYEE SHALL
RECEIVE THE FOLLOWING COMPENSATION FOR HIS SERVICES:


 


(A)                                  SALARY.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL BE PAID AN ANNUAL BASE SALARY (“ANNUAL BASE SALARY”) AT THE RATE
OF NOT LESS THAN $475,000 PER YEAR,


 

--------------------------------------------------------------------------------


 


IN SUBSTANTIALLY EQUAL BI-WEEKLY INSTALLMENTS, AND SUBJECT TO ANY AND ALL
REQUIRED WITHHOLDINGS AND DEDUCTIONS FOR SOCIAL SECURITY, INCOME TAXES AND THE
LIKE. THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
(HEREINAFTER REFERRED TO AS THE “COMPENSATION COMMITTEE”) MAY FROM TIME TO TIME
DIRECT SUCH UPWARD ADJUSTMENTS TO ANNUAL BASE SALARY AS THE COMPENSATION
COMMITTEE DEEMS TO BE APPROPRIATE.


 


(B)                                 SIGNING BONUS.  UPON EXECUTION OF THIS
AGREEMENT, EMPLOYEE SHALL BE ENTITLED TO A ONE-TIME PAYMENT OF $165,000 (THE
“SIGNING BONUS”); PROVIDED, HOWEVER, THAT (I) IF EMPLOYEE IS TERMINATED BY THE
COMPANY FOR CAUSE (AS DEFINED BELOW IN SECTION 7(C)) OR EMPLOYEE TERMINATES HIS
EMPLOYMENT OTHER THAN FOR GOOD REASON (AS DEFINED BELOW IN SECTION 7(D)) ON OR
BEFORE JANUARY 24, 2006, EMPLOYEE SHALL BE OBLIGATED TO REPAY THE SIGNING BONUS
IN ITS ENTIRETY TO THE COMPANY IMMEDIATELY UPON SUCH TERMINATION, AND (II) IF
EMPLOYEE IS TERMINATED BY THE COMPANY FOR CAUSE, OR EMPLOYEE TERMINATES HIS
EMPLOYMENT FOR OTHER THAN GOOD REASON AFTER JANUARY 24, 2006 BUT ON OR BEFORE
JANUARY 24, 2007, EMPLOYEE SHALL BE OBLIGATED TO REPAY 50% OF THE SIGNING BONUS
TO THE COMPANY IMMEDIATELY UPON SUCH TERMINATION.  IF EMPLOYEE TERMINATES HIS
EMPLOYMENT DUE TO DEATH, DISABILITY OR FOR GOOD REASON OR IF THE COMPANY
TERMINATES EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE, EMPLOYEE SHALL NOT BE OBLIGATED
TO REPAY THE SIGNING BONUS.


 


(C)                                  INCENTIVE CASH COMPENSATION.  DURING THE
EMPLOYMENT PERIOD, EMPLOYEE SHALL BE ELIGIBLE ANNUALLY FOR A CASH BONUS, AT A
TARGETED AMOUNT OF $25,000 PLUS 80% OF EMPLOYEE’S ANNUAL BASE SALARY, BASED ON
THE ACHIEVEMENT OF CERTAIN PERFORMANCE GOALS ESTABLISHED BY THE COMPENSATION
COMMITTEE (SUCH AGGREGATE AWARDS FOR EACH YEAR ARE HEREINAFTER REFERRED TO AS
THE “ANNUAL BONUS”). EACH ANNUAL BONUS, IF ANY, SHALL BE PAID WITHIN TWO AND A
HALF MONTHS FOLLOWING THE FISCAL YEAR FOR WHICH THE ANNUAL BONUS IS AWARDED,
UNLESS THE EMPLOYEE SHALL ELECT TO DEFER THE RECEIPT OF SUCH ANNUAL BONUS IN
ACCORDANCE WITH A DEFERRED PLAN APPROVED BY THE COMPANY.  THE ANNUAL BONUS FOR
FISCAL YEAR 2005 SHALL BE EQUAL TO AT LEAST 40% OF THE ANNUAL BASE SALARY
EMPLOYEE WOULD RECEIVE AS IF THE PERFORMANCE GOALS HAD BEEN MET.  ALL BONUS
PAYMENTS WILL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.


 


5.                                       LONG TERM INCENTIVE COMPENSATION.


 


(A)                                  RESTRICTED SHARES.  UPON EXECUTION OF THIS
EMPLOYMENT AGREEMENT, THE COMPANY SHALL ISSUE TO EMPLOYEE 85,000 RESTRICTED
SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, OF THE COMPANY (“RESTRICTED
SHARES”).  THE TERMS AND CONDITIONS GOVERNING THE RESTRICTED SHARES AWARDED
SHALL BE AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT EXECUTED AS OF THE DATE
HEREOF.


 


(B)                                 STOCK OPTIONS.  THE COMPANY HAS ADOPTED AND
ITS STOCKHOLDERS HAVE APPROVED THE AMENDED AND RESTATED 1996 STOCK OPTION PLAN
(THE “1996 PLAN”).  ON THE DATE THE EMPLOYEE COMMENCES HIS EMPLOYMENT, THE
COMPANY SHALL AWARD EMPLOYEE 50,000 OPTIONS TO PURCHASE SHARES OF COMMON STOCK
PURSUANT TO THE 1996 PLAN (THE “1996 PLAN STOCK”).  THE TERMS AND CONDITIONS
GOVERNING THE 1996 PLAN STOCK AWARDED SHALL BE AS SET FORTH IN THE STOCK OPTION
AGREEMENT EXECUTED AS OF THE DATE HEREOF.

 

2

--------------------------------------------------------------------------------


 


6.                                       EMPLOYEE BENEFITS.  DURING THE
EMPLOYMENT PERIOD, EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE THE ADDITIONAL BENEFITS
AVAILABLE TO SENIOR EXECUTIVE OFFICERS OF THE COMPANY, WHICH MAY INCLUDE THE
FOLLOWING:


 


(A)                                  INCENTIVE AND SAVINGS AND RETIREMENT
PLANS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO
PARTICIPATE IN ALL INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES
AND PROGRAMS APPLICABLE GENERALLY TO OTHER SENIOR MANAGEMENT EMPLOYEES OF THE
COMPANY AND FOR WHICH EMPLOYEE QUALIFIES IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS.


 


(B)                                 WELFARE BENEFIT PLANS.  DURING THE
EMPLOYMENT PERIOD, THE EMPLOYEE AND/OR THE EMPLOYEE’S FAMILY, AS THE CASE MAY
BE, SHALL BE ELIGIBLE FOR PARTICIPATION IN ALL WELFARE BENEFIT PLANS, PRACTICES,
POLICIES AND PROGRAMS PROVIDED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION,
MEDICAL, PRESCRIPTION, DENTAL, DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL
DEATH AND TRAVEL ACCIDENT INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE
GENERALLY TO OTHER SENIOR MANAGEMENT EMPLOYEES OF THE COMPANY AND FOR WHICH
EMPLOYEE AND/OR EMPLOYEE’S FAMILY QUALIFIES IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS.


 


(C)                                  BUSINESS EXPENSES.  DURING THE EMPLOYMENT
PERIOD AND FOR SO LONG AS THE EMPLOYEE IS EMPLOYED BY THE COMPANY, EMPLOYEE
SHALL BE ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES
INCURRED BY THE EMPLOYEE IN ACCORDANCE WITH THE POLICIES, PRACTICES AND
PROCEDURES OF THE COMPANY FROM TIME TO TIME IN EFFECT.


 


(D)                                 RELOCATION EXPENSES.  THE COMPANY SHALL
REIMBURSE EMPLOYEE FOR ALL REASONABLE RELOCATION EXPENSES INCURRED BY EMPLOYEE
IN CONNECTION WITH MOVING TO HOUSTON, TEXAS IN CONNECTION WITH THIS AGREEMENT. 
IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED WITHOUT CAUSE OR FOR GOOD REASON
WITHIN 180 DAYS OF A CHANGE IN CONTROL, THEN THE COMPANY SHALL REIMBURSE
EMPLOYEE FOR ALL RELOCATION EXPENSES INCURRED BY EMPLOYEE IN CONNECTION WITH
LOCATING TO A NEW LOCATION WITHIN A TWELVE MONTH PERIOD FOLLOWING SUCH
TERMINATION.  THIS SECTION SHALL SURVIVE THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT.


 


(E)                                  VACATION AND OTHER ABSENCES.  DURING THE
EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO PAID VACATION AND SUCH
OTHER PAID ABSENCES WHETHER FOR HOLIDAYS, ILLNESS, PERSONAL TIME OR ANY SIMILAR
PURPOSES, IN ACCORDANCE WITH THE PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE
COMPANY.


 


7.                                       TERMINATION OF EMPLOYMENT.  EMPLOYEE’S
EMPLOYMENT MAY BE TERMINATED PRIOR TO THE EXPIRATION OF THE EMPLOYMENT PERIOD AS
SET FORTH BELOW:


 


(A)                                  DEATH.  THE EMPLOYMENT PERIOD SHALL
TERMINATE AUTOMATICALLY UPON THE EMPLOYEE’S DEATH DURING THE EMPLOYMENT PERIOD.


 


(B)                                 DISABILITY.  IF THE COMPANY DETERMINES IN
GOOD FAITH THAT THE DISABILITY OF THE EMPLOYEE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION OF DISABILITY SET FORTH BELOW), IT
MAY GIVE TO THE EMPLOYEE WRITTEN NOTICE IN ACCORDANCE WITH SECTION 15(B) OF ITS
INTENTION TO TERMINATE THE EMPLOYMENT PERIOD. IN SUCH EVENT, THE

 

3

--------------------------------------------------------------------------------


 


EMPLOYMENT PERIOD SHALL TERMINATE EFFECTIVE ON THE 30TH DAY AFTER RECEIPT OF
SUCH NOTICE BY THE EMPLOYEE (THE “DISABILITY EFFECTIVE DATE”), PROVIDED THAT,
WITHIN THE 30 DAYS AFTER SUCH RECEIPT, THE EMPLOYEE SHALL NOT HAVE RETURNED TO
FULL-TIME PERFORMANCE OF THE EMPLOYEE’S DUTIES. FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” SHALL MEAN THE INABILITY OF THE EMPLOYEE TO PERFORM WITH REASONABLE
ACCOMMODATIONS EMPLOYEE’S ESSENTIAL FUNCTIONS AND DUTIES WITH THE COMPANY ON A
FULL-TIME BASIS AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS
WHICH CONTINUES FOR MORE THAN 180 DAYS AFTER THE COMMENCEMENT OF SUCH
INCAPACITY.


 


(C)                                  CAUSE.  THE COMPANY MAY TERMINATE THE
EMPLOYMENT PERIOD FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
A WRITTEN DETERMINATION BY THE BOARD OF THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 


(I)                                     THE CONVICTION OF THE EMPLOYEE OR A PLEA
OF GUILTY OR NOLO CONTENDERE BY THE EMPLOYEE, WHETHER OR NOT APPEAL BE TAKEN, OF
ANY MISDEMEANOR OR FELONY CRIME INVOLVING PERSONAL DISHONESTY, MORAL TURPITUDE
OR WILLFULLY VIOLENT CONDUCT;


 


(II)                                  THE COMMISSION OF ANY ACT OF THEFT, FRAUD,
EMBEZZLEMENT OR WRONGFUL DIVERSION OF FUNDS OF THE COMPANY BY THE EMPLOYEE,
REGARDLESS OF WHETHER A CRIMINAL CONVICTION IS PURSUED OR OBTAINED;


 


(III)                               GROSS BUSINESS MISCONDUCT BY THE EMPLOYEE,
PROVIDED THAT THIS SHALL NOT INCLUDE ANY NEGLIGENCE, OMISSIONS, ACTIONS OR
JUDGMENTS, IF MADE IN GOOD FAITH BY EMPLOYEE;


 


(IV)                              THE VIOLATION BY THE EMPLOYEE OF FEDERAL OR
STATE SECURITIES LAWS, AS DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF
DIRECTORS;


 


(V)                                 THE VIOLATION OF THE COMPANY’S POLICIES AND
PROCEDURES, PROVIDED SUCH CONDUCT RESULTS IN SUBSTANTIAL HARM TO THE COMPANY;


 


(VI)                              MATERIAL BREACH OF SECTIONS 3, 10, 11, 13 OF
THIS AGREEMENT; OR


 


(VII)                           MATERIAL BREACH OF ANY OTHER PROVISION OF THIS
AGREEMENT.


 

If the Board determines that Cause has occurred, the Board shall notify Employee
in writing with reasonable specificity as to allegations.  If the basis of the
Cause is a violation of provision (v) or (vii) of this Section 7(c), Employee
shall have twenty (20) days after receipt of written notice from the Company to
remedy such violation.  If, however, the basis of Cause is a violation of any
other section provision of this Section 7(c), Employee shall have no opportunity
to remedy the violation and Employee’s termination shall be effective as of the
date such notice is received.

 


(D)                                 GOOD REASON.  THE EMPLOYEE’S EMPLOYMENT MAY
BE TERMINATED BY THE EMPLOYEE FOR GOOD REASON (AS DEFINED BELOW).  FOR PURPOSES
OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN:

 

4

--------------------------------------------------------------------------------


 


(I)                                     THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES
WHICH ARE MATERIALLY INCONSISTENT WITH THE EMPLOYEE’S POSITION (INCLUDING OFFICE
AND REPORTING REQUIREMENTS), AUTHORITY OR DUTIES, EXCLUDING FOR THIS PURPOSE AN
ACTION NOT TAKEN IN BAD FAITH AND WHICH IS REMEDIED BY THE COMPANY WITHIN 30
DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY THE EMPLOYEE;


 


(II)                                  THE COMPANY’S REQUIRING THE EMPLOYEE TO BE
BASED AT ANY OFFICE OR LOCATION MORE THAN 50 MILES FROM THE COMPANY’S CURRENT
OFFICES AS DESCRIBED IN SECTION 2; OR


 


(III)                               THE MATERIAL BREACH BY THE COMPANY OF ANY
PROVISION OF THIS AGREEMENT NOT FULLY REMEDIED WITHIN TWENTY (20) DAYS OF
WRITTEN NOTICE FROM EMPLOYEE.


 


(E)                                  VOLUNTARY RESIGNATION.  THE EMPLOYEE’S
EMPLOYMENT MAY BE TERMINATED BY THE EMPLOYEE VOLUNTARILY FOR ANY REASON UPON 30
DAYS’ WRITTEN NOTICE.


 


(F)                                    EMPLOYER’S TERMINATION WITHOUT CAUSE. THE
COMPANY MAY TERMINATE EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE PROVIDED THAT THE
COMPANY PROVIDES EMPLOYEE WITH 30 DAYS’ WRITTEN NOTICE.


 


(G)                                 TERMINATION FOLLOWING CHANGE IN CONTROL.  IN
THE EVENT THERE IS A CHANGE IN CONTROL OF THE COMPANY (AS HEREINAFTER DEFINED),
THE EMPLOYEE SHALL HAVE THE RIGHT TO VOLUNTARILY TERMINATE HIS EMPLOYMENT FOR
ANY REASON WITHIN ONE HUNDRED AND EIGHTY (180) DAYS FOLLOWING THE EFFECTIVE DATE
OF SUCH CHANGE IN CONTROL, AND SUCH TERMINATION SHALL AUTOMATICALLY BE DEEMED TO
BE FOR “GOOD REASON” FOR PURPOSES OF THIS AGREEMENT, EXCEPT THAT IT WILL NOT
TRIGGER THE ACCELERATION OF VESTING OF ANY SHARES OF RESTRICTED STOCK.  THIS
PROVISION IS LIMITED TO INSTANCES IN WHICH THERE IS A VOLUNTARY TERMINATION OF
EMPLOYMENT BY EMPLOYEE WITHIN ONE HUNDRED AND EIGHTY (180) DAYS FOLLOWING THE
EFFECTIVE DATE OF A CHANGE IN CONTROL.  THIS PROVISION IS NOT AUTOMATICALLY
TRIGGERED BY A CHANGE IN CONTROL.  FURTHERMORE, THIS PROVISION IS NOT TRIGGERED
BY A TERMINATION BASED ON DEATH OR DISABILITY OF EMPLOYEE, A TERMINATION BY THE
COMPANY (WITH OR WITHOUT CAUSE), OR A TERMINATION BY THE EMPLOYEE OUTSIDE OF THE
ONE HUNDRED AND EIGHTY (180) DAY WINDOW PERIOD REFERENCED ABOVE, ALL OF WHICH
SHALL BE GOVERNED BY THEIR RESPECTIVE TERMINATION PROVISIONS SET FORTH HEREIN. 
FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” SHALL MEAN: (I) THE
CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER
ENTITY OR ANY OTHER CORPORATE REORGANIZATION, IF MORE THAN 50% OF THE COMBINED
VOTING POWER OF THE CONTINUING OR SURVIVING ENTITY’S SECURITIES OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR OTHER REORGANIZATION IS OWNED BY
PERSONS WHO WERE NOT STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
MERGER, CONSOLIDATION OR OTHER REORGANIZATION, (II) THE SALE, TRANSFER OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR (III) A
CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS OF THE COMPANY, AS A RESULT
OF WHICH FEWER THAN TWO-THIRDS OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO
EITHER (A) HAD BEEN DIRECTORS OF THE COMPANY TWELVE (12) MONTHS PRIOR TO SUCH
CHANGE, OR (B) WERE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD OF
DIRECTORS WITH THE AFFIRMATIVE VOTES OF AT LEAST TWO-THIRDS OF THE DIRECTORS WHO
HAD BEEN DIRECTORS OF THE COMPANY TWELVE (12) MONTHS PRIOR TO SUCH CHANGE AND
WHO WERE STILL IN OFFICE AT THE TIME OF THE

 

5

--------------------------------------------------------------------------------


 


ELECTION OR NOMINATION.  A TRANSACTION SHALL NOT CONSTITUTE A CHANGE IN CONTROL
IF ITS SOLE PURPOSE IS TO CHANGE THE STATE OF THE COMPANY’S INCORPORATION OR TO
CREATE A HOLDING COMPANY THAT WILL BE OWNED IN SUBSTANTIALLY THE SAME
PROPORTIONS BY THE PERSONS WHO HELD THE COMPANY’S SECURITIES IMMEDIATELY BEFORE
SUCH TRANSACTION.


 


(H)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY OR BY THE EMPLOYEE SHALL BE COMMUNICATED BY NOTICE OF TERMINATION TO
THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 15(B) AND SHALL SET
FORTH THE EFFECTIVE DATE OF TERMINATION (AS DEFINED BELOW) IF IT IS OTHER THAN
THE DATE OF RECEIPT OF SUCH NOTICE.


 


(I)                                     OBLIGATIONS TO SURVIVE TERMINATION.  THE
COMPANY ACKNOWLEDGES THAT ITS OBLIGATIONS TO EMPLOYEE (OR HIS ESTATE, AS THE
CASE MAY BE) SET FORTH IN THIS AGREEMENT SHALL SURVIVE ITS TERMINATION.


 


(J)                                     DATE OF TERMINATION. “DATE OF
TERMINATION” MEANS (I) IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
FOR CAUSE, OR BY THE EMPLOYEE FOR GOOD REASON (INCLUDING A DEEMED TERMINATION
FOR GOOD REASON FOLLOWING A CHANGE OF CONTROL), THE DATE OF TERMINATION SHALL BE
THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR ANY LATER DATE SPECIFIED
THEREIN, AS THE CASE MAY BE, (II) IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY OTHER THAN FOR CAUSE, DISABILITY OR DEATH THE DATE OF TERMINATION
SHALL BE THE DATE ON WHICH THE COMPANY NOTIFIES THE EMPLOYEE OF SUCH
TERMINATION, (III) IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE EMPLOYEE
OTHER THAN FOR GOOD REASON, THE DATE OF TERMINATION SHALL BE THIRTY (30) DAYS
AFTER EMPLOYEE PROVIDES WRITTEN NOTICE TO THE COMPANY, AND (IV) IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE
OF TERMINATION SHALL BE THE DATE OF DEATH OF THE EMPLOYEE OR THE DISABILITY
EFFECTIVE DATE, AS THE CASE MAY BE.


 


8.                                       OBLIGATIONS OF THE COMPANY UPON
TERMINATION.


 


(A)                                  TERMINATION AS A RESULT OF DEATH. IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY REASON OF THE EMPLOYEE’S DEATH DURING THE
EMPLOYMENT PERIOD PURSUANT TO SECTION 7(A), IN LIEU OF THE OBLIGATIONS OF THE
COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS
AGREEMENT WILL TERMINATE ON THE DEATH; PROVIDED, HOWEVER, THAT EMPLOYEE’S ESTATE
WILL BE PAID, TO THE EXTENT EMPLOYEE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO
RATA ANNUAL BASE SALARY, ANY ANNUAL BONUS FOR THE FISCAL YEAR PRIOR TO
EMPLOYEE’S TERMINATION AND EMPLOYEE’S PRO RATA ANNUAL BONUS AS EARNED THROUGH
THE DATE OF DEATH.  THE COMPANY WILL ALSO REIMBURSE EMPLOYEE FOR ALL REASONABLE
EXPENSES INCURRED BY EMPLOYEE ON BEHALF OF THE COMPANY.  THIS PAYMENT WILL BE
MADE WITHIN ONE MONTH OF THE DATE OF DEATH AND WILL BE SUBJECT TO ALL APPLICABLE
TAX WITHHOLDINGS.  THE COMPANY WILL CONTINUE ALL INSURANCE COVERAGE IN PLACE AT
THE TIME OF EMPLOYEE’S DEATH FOR EMPLOYEE’S FAMILY FOR SIX (6) MONTHS FOLLOWING
EMPLOYEE’S DEATH.  EMPLOYEE WILL ALSO BE ENTITLED TO EXTENDED HEALTH CARE
BENEFITS (COBRA) AT EMPLOYEE’S EXPENSE AND TO THE EXTENT EMPLOYEE IS QUALIFIED
FOR SUCH BENEFITS AS PROVIDED BY LAW AND THE APPLICABLE COMPANY PLAN DOCUMENTS.


 


(B)                                 TERMINATION AS A RESULT OF DISABILITY.  IF
THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY REASON OF THE EMPLOYEE’S DISABILITY
DURING THE EMPLOYMENT PERIOD

 

6

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 7(B), IN LIEU OF THE OBLIGATIONS OF THE COMPANY HEREUNDER,
ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE
AS OF SUCH DATE; PROVIDED, HOWEVER, THAT EMPLOYEE WILL BE PAID, TO THE EXTENT HE
HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL BASE SALARY, ANY ANNUAL
BONUS FOR THE FISCAL YEAR PRIOR TO EMPLOYEE’S TERMINATION AND EMPLOYEE’S PRO
RATA ANNUAL BONUS AS EARNED THROUGH THE DATE OF TERMINATION.  THE COMPANY WILL
ALSO REIMBURSE EMPLOYEE FOR ALL REASONABLE EXPENSES INCURRED BY EMPLOYEE ON
BEHALF OF THE COMPANY.  THIS PAYMENT WILL BE MADE WITHIN ONE MONTH OF THE DATE
OF TERMINATION AND WILL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  THE
COMPANY WILL CONTINUE ALL INSURANCE COVERAGE IN PLACE AT THE TIME OF EMPLOYEE’S
DISABILITY FOR EMPLOYEE AND EMPLOYEE’S FAMILY FOR SIX (6) MONTHS FOLLOWING
EMPLOYEE’S DISABILITY.  EMPLOYEE WILL ALSO BE ENTITLED TO EXTENDED HEALTH CARE
BENEFITS (COBRA) AT EMPLOYEE’S EXPENSE AND TO THE EXTENT EMPLOYEE IS QUALIFIED
FOR SUCH BENEFITS AS PROVIDED BY LAW AND THE APPLICABLE COMPANY PLAN DOCUMENTS.


 


(C)                                  TERMINATION FOR CAUSE.  IF THE EMPLOYEE’S
EMPLOYMENT SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE COMPANY FOR
CAUSE PURSUANT TO SECTION 7(C), IN LIEU OF THE OBLIGATIONS OF THE COMPANY
HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS AGREEMENT
WILL TERMINATE AS OF SUCH DATE; PROVIDED, HOWEVER, THAT EMPLOYEE WILL BE PAID,
TO THE EXTENT HE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL BASE
SALARY AS EARNED THROUGH THE DATE OF TERMINATION AND ANY ANNUAL BONUS FOR THE
FISCAL YEAR PRIOR TO EMPLOYEE’S TERMINATION.  THE COMPANY WILL ALSO REIMBURSE
EMPLOYEE FOR ALL REASONABLE EXPENSES INCURRED BY EMPLOYEE ON BEHALF OF THE
COMPANY.  THIS PAYMENT WILL BE MADE WITHIN ONE MONTH OF THE DATE OF TERMINATION
AND WILL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE WILL ALSO BE
ENTITLED TO EXTENDED HEALTH CARE BENEFITS (COBRA) AT EMPLOYEE’S EXPENSE AND TO
THE EXTENT EMPLOYEE IS QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY LAW AND THE
APPLICABLE COMPANY PLAN DOCUMENTS.


 


(D)                                 TERMINATION FOR GOOD REASON.  IF THE
EMPLOYEE’S EMPLOYMENT SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE
EMPLOYEE FOR GOOD REASON PURSUANT TO SECTION 7(D) (OR A DEEMED TERMINATION FOR
GOOD REASON FOLLOWING A CHANGE IN CONTROL PURSUANT TO SECTION 7(G) HEREUNDER),
IN LIEU OF THE OBLIGATIONS OF THE COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND
BENEFITS PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE AS OF SUCH DATE;
PROVIDED, HOWEVER, THAT EMPLOYEE WILL BE PAID, TO THE EXTENT HE HAS NOT ALREADY
BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL BASE SALARY, ANY ANNUAL BONUS FOR THE
FISCAL YEAR PRIOR TO EMPLOYEE’S TERMINATION AND EMPLOYEE’S PRO RATA ANNUAL BONUS
AS EARNED THROUGH THE DATE OF TERMINATION.  IF EMPLOYEE TERMINATES HIS
EMPLOYMENT FOR GOOD REASON (OR A DEEMED TERMINATION FOR GOOD REASON FOLLOWING A
CHANGE IN CONTROL PURSUANT TO SECTION 7(G) HEREUNDER), EMPLOYEE SHALL ALSO BE
ENTITLED TO (I) TWO TIMES HIS ANNUAL BASE SALARY, AND (II) 100% OF THE ANNUAL
BONUS HE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR THE REMAINDER OF THE EMPLOYMENT
PERIOD (THAT IS, TWO YEARS) AS IF THE PERFORMANCE GOALS HAD BEEN MET.  THE
COMPANY WILL ALSO REIMBURSE EMPLOYEE FOR ALL REASONABLE EXPENSES INCURRED BY
EMPLOYEE ON BEHALF OF THE COMPANY.  THE PAYMENTS SHALL BE MADE BY THE COMPANY BY
LUMP SUM PAYMENT WITHIN ONE MONTH OF THE DATE OF TERMINATION AND SHALL BE
SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE WILL ALSO BE ENTITLED TO
EXTENDED HEALTH CARE BENEFITS (COBRA) AT EMPLOYER’S EXPENSE FOR EIGHTEEN

 

7

--------------------------------------------------------------------------------


 


(18) MONTHS FOLLOWING THE DATE OF TERMINATION TO THE EXTENT EMPLOYEE IS
QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY LAW AND THE APPLICABLE COMPANY PLAN
DOCUMENTS.


 


(E)                                  VOLUNTARY RESIGNATION BY EMPLOYEE.  IF THE
EMPLOYEE’S EMPLOYMENT SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE
EMPLOYEE OTHER THAN FOR GOOD REASON PURSUANT TO SECTION 7(E), IN LIEU OF THE
OBLIGATIONS OF THE COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS
PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE AS OF SUCH DATE; PROVIDED,
HOWEVER, THAT EMPLOYEE WILL BE PAID, TO THE EXTENT HE HAS NOT ALREADY BEEN PAID,
EMPLOYEE’S PRO RATA ANNUAL BASE SALARY AS EARNED THROUGH THE DATE OF TERMINATION
AND ANY ANNUAL BONUS FOR THE FISCAL YEAR PRIOR TO EMPLOYEE’S TERMINATION.  THE
COMPANY WILL ALSO REIMBURSE EMPLOYEE FOR ALL REASONABLE EXPENSES INCURRED BY
EMPLOYEE ON BEHALF OF THE COMPANY.  THIS PAYMENT WILL BE MADE WITHIN ONE MONTH
OF THE DATE OF TERMINATION AND WILL BE SUBJECT TO ALL APPLICABLE TAX
WITHHOLDINGS.  EMPLOYEE WILL ALSO BE ENTITLED TO EXTENDED HEALTH CARE BENEFITS
(COBRA) AT EMPLOYEE’S EXPENSE AND TO THE EXTENT EMPLOYEE IS QUALIFIED FOR SUCH
BENEFITS AS PROVIDED BY LAW AND THE APPLICABLE COMPANY PLAN DOCUMENTS.


 


(F)                                    TERMINATION BY COMPANY WITHOUT CAUSE.  IF
THE EMPLOYEE’S EMPLOYMENT SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY
THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 7(F), IN LIEU OF THE OBLIGATIONS
OF THE COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY
THIS AGREEMENT WILL TERMINATE AS OF SUCH DATE; PROVIDED, HOWEVER, THAT EMPLOYEE
WILL BE PAID, TO THE EXTENT HE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA
ANNUAL BASE SALARY, ANY ANNUAL BONUS FOR THE FISCAL YEAR PRIOR TO EMPLOYEE’S
TERMINATION AND EMPLOYEE’S PRO RATA ANNUAL BONUS AS EARNED THROUGH THE DATE OF
TERMINATION.  IF THE COMPANY TERMINATES EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE,
EMPLOYEE SHALL ALSO BE ENTITLED TO (I) TWO TIMES HIS ANNUAL BASE SALARY, AND
(II) 100% OF THE ANNUAL BONUS HE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR THE
REMAINDER OF THE EMPLOYMENT PERIOD (THAT IS, TWO YEARS) AS IF THE PERFORMANCE
GOALS HAD BEEN MET.  THE COMPANY WILL ALSO REIMBURSE EMPLOYEE FOR ALL REASONABLE
EXPENSES INCURRED BY EMPLOYEE ON BEHALF OF THE COMPANY.  THE PAYMENTS SHALL BE
MADE BY THE COMPANY BY LUMP SUM PAYMENT WITHIN ONE MONTH OF THE DATE OF
TERMINATION AND SHALL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE
WILL ALSO BE ENTITLED TO EXTENDED HEALTH CARE BENEFITS (COBRA) AT EMPLOYER’S
EXPENSE FOR EIGHTEEN (18) MONTHS FOLLOWING THE DATE OF TERMINATION TO THE EXTENT
EMPLOYEE IS QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY LAW AND THE APPLICABLE
COMPANY PLAN DOCUMENTS.


 


9.                                       CERTAIN ADDITIONAL PAYMENTS BY THE
COMPANY.


 


(A)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF THE EMPLOYEE (WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS
REQUIRED UNDER THIS SECTION 9) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 (OR A SUCCESSOR PROVISION OF LIKE IMPORT) OF THE CODE OR
ANY INTEREST OR PENALTIES ARE INCURRED BY THE EMPLOYEE WITH RESPECT TO SUCH
EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS THE (“EXCISE TAX”), THEN THE EMPLOYEE
SHALL BE ENTITLED TO RECEIVE AN

 

8

--------------------------------------------------------------------------------


 


ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT
BY THE EMPLOYEE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE EMPLOYEE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 9(C),
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 9, INCLUDING WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT
AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE
MADE BY AN ACCOUNTING FIRM OF NATIONAL REPUTATION SELECTED BY THE COMPANY (THE
“ACCOUNTING FIRM”), WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO
THE COMPANY AND THE EMPLOYEE WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE
FROM THE EMPLOYEE THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS
REQUESTED BY THE COMPANY. IN THE EVENT THAT THE ACCOUNTING FIRM IS UNWILLING OR
UNABLE TO PERFORM ITS OBLIGATIONS PURSUANT TO THIS SECTION 9(B), THE EMPLOYEE
SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE
DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED
TO AS THE ACCOUNTING FIRM HEREUNDER). ALL FEES AND EXPENSES OF THE ACCOUNTING
FIRM SHALL BE BORNE SOLELY BY THE COMPANY. ANY GROSS-UP PAYMENT, AS DETERMINED
PURSUANT TO THIS SECTION 9, SHALL BE PAID BY THE COMPANY TO THE EMPLOYEE WITHIN
THIRTY DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION. IF THE
ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE BY THE EMPLOYEE, IT
SHALL FURNISH THE EMPLOYEE WITH A WRITTEN OPINION THAT FAILURE TO REPORT THE
EXCISE TAX ON THE EMPLOYEE’S APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT
RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY. ANY DETERMINATION
BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE EMPLOYEE. AS A
RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE
TIME OF THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS
POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY
SHOULD HAVE BEEN MADE (“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER. IN THE EVENT THAT THE COMPANY EXHAUSTS ITS
REMEDIES PURSUANT TO SECTION 9(C) AND THE EMPLOYEE THEREAFTER IS REQUIRED TO
MAKE A PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT
OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE
PROMPTLY PAID BY THE COMPANY WITHIN THIRTY DAYS OF SUCH ACCOUNTING FIRM’S
DETERMINATION TO OR FOR THE BENEFIT OF THE EMPLOYEE.


 


(C)                                  THE EMPLOYEE SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT. SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN TEN BUSINESS DAYS AFTER
THE EMPLOYEE IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY
OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID. THE EMPLOYEE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE
30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EMPLOYEE GIVES SUCH NOTICE TO THE
COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES,
INTEREST AND/OR PENALTIES WITH RESPECT TO SUCH CLAIM IS DUE). IF THE COMPANY
NOTIFIES THE EMPLOYEE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT
DESIRES TO CONTEST SUCH CLAIM, THE COMPANY, SUBJECT TO THE PROVISIONS OF THIS
SECTION 9(C), SHALL CONTROL ALL PROCEEDINGS

 

9

--------------------------------------------------------------------------------


 


TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE OPTION, MAY PURSUE OR
FORGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES
WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS SOLE OPTION,
EITHER DIRECT THE EMPLOYEE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR
CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER. IN THIS CONNECTION, THE EMPLOYEE
AGREES, SUBJECT TO THE PROVISIONS OF THIS SECTION 9(C), TO (I) PROSECUTE SUCH
CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF
INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY SHALL
DETERMINE, (II) GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM, (III) TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY, (IV)
COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER TO EFFECTIVELY CONTEST SUCH
CLAIM AND (V) PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM. THE FOREGOING IS SUBJECT, HOWEVER, TO THE FOLLOWING: (A) THE COMPANY
SHALL BEAR AND PAY DIRECTLY ALL COSTS AND EXPENSES (INCLUDING ADDITIONAL
INTEREST AND PENALTIES) INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL
INDEMNIFY AND HOLD THE EMPLOYEE HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY EXCISE
TAX OR INCOME TAX (INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO)
IMPOSED IN CONNECTION THEREWITH AND THE PAYMENT OF COSTS AND EXPENSES IN SUCH
CONNECTION, (B) IF THE COMPANY DIRECTS THE EMPLOYEE TO PAY SUCH CLAIM AND SUE
FOR A REFUND, THE COMPANY SHALL ADVANCE THE AMOUNT OF SUCH PAYMENT TO THE
EMPLOYEE, ON AN INTEREST-FREE BASIS, AND SHALL INDEMNIFY AND HOLD THE EMPLOYEE
HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME TAX (INCLUDING
INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED WITH RESPECT TO SUCH ADVANCE
OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT TO SUCH ADVANCE, (C) ANY
EXTENSION OF THE STATUTE OF LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE
TAXABLE YEAR OF THE EMPLOYEE WITH RESPECT TO WHICH SUCH CONTESTED AMOUNT IS
CLAIMED TO BE DUE SHALL BE LIMITED SOLELY TO SUCH CONTESTED AMOUNT AND (D) THE
COMPANY’S CONTROL OF THE CONTEST SHALL BE LIMITED TO ISSUES WITH RESPECT TO
WHICH A GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER AND THE EMPLOYEE SHALL BE
ENTITLED TO SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE
INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.  UPON EMPLOYEE’S
REQUEST, THE COMPANY SHALL ADVANCE EMPLOYEE REASONABLE AND NECESSARY EXPENSES
THE EMPLOYEE IS REQUIRED TO DIRECTLY PAY TO CONTEST THE CLAIM PURSUANT TO THIS
SECTION 9(C).


 


(D)                                 IF, AFTER THE RECEIPT BY THE EMPLOYEE OF AN
AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 9(C), THE EMPLOYEE BECOMES
ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EMPLOYEE SHALL
(SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 9(C))
PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY
INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO). IF, AFTER THE
RECEIPT BY THE EMPLOYEE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO
SECTION 9(C), A DETERMINATION IS MADE THAT THE EMPLOYEE SHALL NOT BE ENTITLED TO
ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY THE
EMPLOYEE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE
EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE
FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID TO THE COMPANY AND THE AMOUNT OF
SUCH ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT
REQUIRED TO BE PAID.

 

10

--------------------------------------------------------------------------------


 


10.                                 CONFIDENTIAL INFORMATION.


 


(A)                                  COMPANY PROVIDED ACCESS TO CONFIDENTIAL
INFORMATION.  IN CONNECTION WITH EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND IN
RETURN FOR EMPLOYEE’S PROMISES HEREIN, SPECIFICALLY INCLUDING THOSE IN
SECTION 10(B), (C) AND SECTION 13, THE COMPANY PROMISES TO PROVIDE THE EMPLOYEE
AND DOES PROVIDE THE EMPLOYEE UPON THE EXECUTION OF THIS AGREEMENT WITH THE
COMPANY’S CONFIDENTIAL INFORMATION INCLUDING, WITHOUT LIMITATION, INFORMATION
PERTAINING TO THE COMPANY’S PAST, CURRENT AND FUTURE BUSINESS PLANS, CORPORATE
OPPORTUNITIES, OPERATIONS, ACQUISITION, MERGER OR SALE STRATEGIES, MARKETING,
COST AND PRICING STRUCTURE, MARGINS, PROFITABILITY, PARTNERS, PARTNERSHIP OR
OTHER BUSINESS ARRANGEMENTS OR AGREEMENTS WITH THIRD PARTIES, CUSTOMERS,
CUSTOMER CONTRACTS, BOOKS, RECORDS AND DOCUMENTS, TECHNICAL INFORMATION
(INCLUDING, WITHOUT LIMITATION, FACILITY PLANS AND DESIGNS), EQUIPMENT AND
SERVICES (COLLECTIVELY, “CONFIDENTIAL INFORMATION”).


 


(B)                                 VALUE AND NON-DISCLOSURE/NON-USE OF
CONFIDENTIAL INFORMATION.  EMPLOYEE ACKNOWLEDGES THAT THE COMPANY’S BUSINESS IS
HIGHLY COMPETITIVE AND THAT THE CONFIDENTIAL INFORMATION AND OPPORTUNITY TO
DEVELOP RELATIONSHIPS WITH COMPANY CUSTOMERS, CLIENTS, VENDORS OR PARTNERS
PROMISED BY THE COMPANY ARE VALUABLE, SPECIAL, AND UNIQUE ASSETS OF THE COMPANY
WHICH THE COMPANY USES IN ITS BUSINESS TO OBTAIN A COMPETITIVE ADVANTAGE OVER
THE COMPANY’S COMPETITORS WHICH DO NOT KNOW OR USE THIS INFORMATION.  EMPLOYEE
FURTHER ACKNOWLEDGES THAT PROTECTION OF THE CONFIDENTIAL INFORMATION AGAINST
UNAUTHORIZED DISCLOSURE AND USE IS OF CRITICAL IMPORTANCE TO THE COMPANY IN
MAINTAINING ITS COMPETITIVE POSITION.  ACCORDINGLY, EMPLOYEE HEREBY AGREES THAT
HE WILL NOT, AT ANY TIME DURING OR AFTER HIS EMPLOYMENT BY THE COMPANY, MAKE ANY
UNAUTHORIZED DISCLOSURE OF ANY CONFIDENTIAL INFORMATION OR MAKE ANY USE THEREOF
OR OF ANY CUSTOMER RELATIONSHIPS, EXCEPT (A) FOR THE BENEFIT OF, AND ON BEHALF
OF, THE COMPANY OR (B) AS REQUIRED TO BE DISCLOSED PURSUANT TO LEGAL PROCESS
(E.G., A SUBPOENA), PROVIDED THAT THE EMPLOYEE NOTIFIES THE COMPANY IMMEDIATELY
UPON RECEIVING OR BECOMING AWARE OF THE LEGAL PROCESS IN QUESTION SO THAT THE
COMPANY MAY HAVE THE OPPORTUNITY TO SEEK A PROTECTIVE OR OTHER ORDER TO RESTRICT
OR PREVENT SUCH DISCLOSURE.


 


(C)                                  RETURN OF DOCUMENTS AND ELECTRONIC DATA. 
ALL WRITTEN OR ELECTRONIC OR OTHER DATA OR MATERIALS, RECORDS AND OTHER
DOCUMENTS MADE BY, OR COMING INTO THE POSSESSION OF, EMPLOYEE DURING THE PERIOD
OF HIS EMPLOYMENT BY THE COMPANY WHICH CONTAIN OR DISCLOSE THE CONFIDENTIAL
INFORMATION AND/OR CUSTOMER RELATIONSHIPS SHALL BE AND REMAIN THE PROPERTY OF
THE COMPANY.  UPON REQUEST, AND IN ANY EVENT WITHOUT REQUEST UPON TERMINATION OF
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, FOR ANY REASON, HE PROMPTLY SHALL DELIVER
THE SAME, AND ALL COPIES, DERIVATIVES AND EXTRACTS THEREOF, TO THE COMPANY.


 


(D)                                 BREACH OF THIS SECTION.  THE EMPLOYEE
UNDERSTANDS AND AGREES THAT THE RESTRICTIONS IN THIS SECTION 10 DO NOT TERMINATE
WHEN THE EMPLOYEE’S EMPLOYMENT TERMINATES. THE EMPLOYEE UNDERSTANDS AND AGREES
THAT SUCH RESTRICTIONS MAY LIMIT HIS ABILITY TO ENGAGE IN A BUSINESS SIMILAR TO
THE COMPANY’S BUSINESS (SPECIFICALLY A BUSINESS WHICH IS DIRECTLY COMPETITIVE
WITH THE ACTIVITIES CONDUCTED BY THE COMPANY OR ANY OF ITS AFFILIATES WITHIN THE
CORRECTIONAL INDUSTRY (AS DEFINED IN SECTION 13(A)(I))) IN A POSITION

 

11

--------------------------------------------------------------------------------


 


SIMILAR TO HIS POSITION WITH THE COMPANY BECAUSE SUCH A POSITION WOULD
INEVITABLY AND UNAVOIDABLY REQUIRE HIM TO DISCLOSE THE CONFIDENTIAL INFORMATION
PROTECTED HEREIN, BUT ACKNOWLEDGES THAT HE WILL RECEIVE SUFFICIENT MONETARY AND
OTHER CONSIDERATION FROM THE COMPANY HEREUNDER TO JUSTIFY SUCH RESTRICTION.  THE
EMPLOYEE ACKNOWLEDGES THAT MONEY DAMAGES WOULD NOT BE SUFFICIENT REMEDY FOR ANY
BREACH OF THIS SECTION 10 BY THE EMPLOYEE, AND THE COMPANY SHALL BE ENTITLED TO
ENFORCE THE PROVISIONS OF THIS SECTION 10 BY (A) TERMINATING ANY PAYMENTS THEN
OWING TO THE EMPLOYEE UNDER THIS AGREEMENT AND/OR (B) SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF, IN EACH CASE AS REMEDIES FOR SUCH BREACH OR ANY THREATENED
BREACH.  SUCH REMEDIES SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES FOR A BREACH
OF THIS SECTION 10, BUT SHALL BE IN ADDITION TO ALL REMEDIES AVAILABLE AT LAW OR
IN EQUITY TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE RECOVERY OF DAMAGES
FROM THE EMPLOYEE AND HIS AGENTS INVOLVED IN SUCH BREACH.


 


11.                                 COMPLIANCE WITH COMPANY POLICIES.  THE
EMPLOYEE SHALL COMPLY WITH ALL PRACTICES, POLICIES AND PROCEDURES (INCLUDING THE
COMPANY’S CONFLICT OF INTEREST POLICY) AS IN EFFECT FROM TIME TO TIME.


 


12.                                 OWNERSHIP OF INFORMATION, IDEAS, CONCEPTS,
IMPROVEMENTS, DISCOVERIES AND INVENTIONS AND ALL ORIGINAL WORKS OF AUTHORSHIP.


 


(A)                                  ALL INFORMATION, IDEAS, CONCEPTS,
IMPROVEMENTS, DISCOVERIES AND INVENTIONS, WHETHER PATENTABLE OR NOT, WHICH ARE
CONCEIVED, MADE, DEVELOPED OR ACQUIRED BY EMPLOYEE OR WHICH ARE DISCLOSED OR
MADE KNOWN TO EMPLOYEE, INDIVIDUALLY OR IN CONJUNCTION WITH OTHERS, DURING
EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND WHICH RELATE TO THE COMPANY’S BUSINESS,
PRODUCTS OR SERVICES (INCLUDING ALL SUCH INFORMATION RELATING TO CORPORATE
OPPORTUNITIES, RESEARCH, FINANCIAL AND SALES DATA, PRICING AND TRADING TERMS,
EVALUATIONS, OPINIONS, INTERPRETATIONS, ACQUISITION PROSPECTS, THE IDENTITY OF
CUSTOMERS OR THEIR REQUIREMENTS, THE IDENTITY OF KEY CONTACTS WITHIN THE
CUSTOMER’S ORGANIZATIONS OR WITHIN THE ORGANIZATION OF ACQUISITION PROSPECTS, OR
MARKETING AND MERCHANDISING TECHNIQUES, PROSPECTIVE NAMES AND MARKS) ARE AND
SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY. MOREOVER, ALL DRAWINGS,
MEMORANDA, NOTES, RECORDS, FILES, CORRESPONDENCE, MANUALS, MODELS,
SPECIFICATIONS, COMPUTER PROGRAMS, MAPS AND ALL OTHER WRITINGS OR MATERIALS OF
ANY TYPE EMBODYING ANY OF SUCH INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS,
DISCOVERIES AND INVENTIONS ARE AND SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF
THE COMPANY.


 


(B)                                 IN PARTICULAR, EMPLOYEE HEREBY SPECIFICALLY
SELLS, ASSIGNS AND TRANSFERS TO THE COMPANY ALL OF HIS WORLDWIDE RIGHT, TITLE
AND INTEREST IN AND TO ALL SUCH INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS,
DISCOVERIES OR INVENTIONS, AND ANY UNITED STATES OR FOREIGN APPLICATIONS FOR
PATENTS, INVENTOR’S CERTIFICATES OR OTHER INDUSTRIAL RIGHTS THAT MAY BE FILED
THEREON, INCLUDING DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, REISSUES
AND/OR EXTENSIONS THEREOF, AND APPLICATIONS FOR REGISTRATION OF SUCH NAMES AND
MARKS. BOTH DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND
THEREAFTER, EMPLOYEE SHALL ASSIST THE COMPANY AND ITS NOMINEE AT ALL TIMES IN
THE PROTECTION OF SUCH INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS, DISCOVERIES
OR INVENTIONS, BOTH IN THE UNITED STATES AND ALL FOREIGN COUNTRIES, INCLUDING
BUT NOT LIMITED TO, THE EXECUTION OF ALL LAWFUL OATHS AND ALL ASSIGNMENT
DOCUMENTS REQUESTED BY THE COMPANY OR ITS NOMINEE IN

 

12

--------------------------------------------------------------------------------


 


CONNECTION WITH THE PREPARATION, PROSECUTION, ISSUANCE OR ENFORCEMENT OF ANY
APPLICATIONS FOR UNITED STATES OR FOREIGN LETTERS PATENT, INCLUDING DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, REISSUES, AND/OR EXTENSIONS THEREOF, AND
ANY APPLICATION FOR THE REGISTRATION OF SUCH NAMES AND MARKS.


 


(C)                                  IF DURING EMPLOYEE’S EMPLOYMENT BY THE
COMPANY, EMPLOYEE CREATES ANY ORIGINAL WORK OF AUTHORSHIP FIXED IN ANY TANGIBLE
MEDIUM OF EXPRESSION WHICH IS THE SUBJECT MATTER OF COPYRIGHT (SUCH AS
VIDEOTAPES, WRITTEN PRESENTATIONS ON ACQUISITIONS, COMPUTER PROGRAMS, DRAWINGS,
MAPS, ARCHITECTURAL RENDITIONS, MODELS, MANUALS, BROCHURES OR THE LIKE) RELATING
TO THE COMPANY’S BUSINESS, PRODUCTS, OR SERVICES, WHETHER SUCH WORK IS CREATED
SOLELY BY EMPLOYEE OR JOINTLY WITH OTHERS, THE COMPANY SHALL BE DEEMED THE
AUTHOR OF SUCH WORK IF THE WORK IS PREPARED BY EMPLOYEE IN THE SCOPE OF HIS
EMPLOYMENT.  IN THE EVENT SUCH WORK IS NEITHER PREPARED BY THE EMPLOYEE WITHIN
THE SCOPE OF HIS EMPLOYMENT OR IS NOT A WORK SPECIALLY ORDERED AND DEEMED TO BE
A WORK MADE FOR HIRE, THEN EMPLOYEE HEREBY AGREES TO ASSIGN, AND BY THESE
PRESENTS DOES ASSIGN, TO THE COMPANY ALL OF EMPLOYEE’S WORLDWIDE RIGHT, TITLE
AND INTEREST IN AND TO SUCH WORK AND ALL RIGHTS OF COPYRIGHT THEREIN. BOTH
DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND THEREAFTER,
EMPLOYEE AGREES TO ASSIST THE COMPANY AND ITS NOMINEE, AT ANY TIME, IN THE
PROTECTION OF THE COMPANY’S WORLDWIDE RIGHT, TITLE AND INTEREST IN AND TO THE
WORK AND ALL RIGHTS OF COPYRIGHT THEREIN, INCLUDING BUT NOT LIMITED TO, THE
EXECUTION OF ALL FORMAL ASSIGNMENT DOCUMENTS REQUESTED BY THE COMPANY OR ITS
NOMINEE AND THE EXECUTION OF ALL LAWFUL OATHS AND APPLICATIONS FOR REGISTRATION
OF COPYRIGHT IN THE UNITED STATES AND FOREIGN COUNTRIES.


 


13.                                 OBLIGATIONS TO REFRAIN FROM COMPETING
UNFAIRLY.


 


(A)                                  THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT
THE RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION ARE SUPPORTED BY ADEQUATE
CONSIDERATION TO THE EMPLOYEE FROM THE COMPANY AS SPECIFIED IN THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, THE CONSIDERATION PROVIDED IN SECTIONS 1, 4, 6,
8, 9, AND 10. IN EXCHANGE FOR THE CONSIDERATION SPECIFIED HEREIN AND AS A
MATERIAL INCENTIVE TO ENTER INTO THIS AGREEMENT, AND TO ENFORCE THE EMPLOYEE’S
OBLIGATIONS UNDER SECTION 10 HEREOF, THE EMPLOYEE AGREES THAT DURING THE
EMPLOYMENT PERIOD AND FOR ONE (1) YEAR FOLLOWING THE DATE OF TERMINATION
(“NON-COMPETITION PERIOD”) WITHIN THE TERRITORY OF THE UNITED STATES, REGARDLESS
OF THE REASON FOR SUCH TERMINATION, HE SHALL NOT AT ANY TIME, DIRECTLY OR
INDIRECTLY, FOR THE BENEFIT OF EMPLOYEE OR ANY OTHER PARTY THAN THE COMPANY:


 


(I)                                     ENGAGE IN ANY ACTIVITY, WORK, BUSINESS,
OR INVESTMENT IN THE CORRECTIONAL INDUSTRY, OR ANY OTHER BUSINESS THAT IS
DIRECTLY COMPETITIVE WITH THE ACTIVITIES CONDUCTED BY THE COMPANY OR ANY OF ITS
AFFILIATES, DURING THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY
ATTEMPTED OR ACTUAL ACTIVITY AS AN INVESTOR, EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER, CONSULTANT, INDEPENDENT CONTRACTOR, PARTNER, JOINT VENTURE,
MANAGER, SALES REPRESENTATIVE, AGENT, OWNER, OR ANY SIMILAR CAPACITY IN THE
CORRECTIONAL INDUSTRY; PROVIDED, HOWEVER, THE EMPLOYEE MAY OWN AN INVESTMENT
INTEREST OF LESS THAN 1% IN A PUBLICLY TRADED COMPANY.  “CORRECTIONAL INDUSTRY”
MEANS COMPANIES ENGAGED AS A

 

13

--------------------------------------------------------------------------------


 

provider of corrections, treatment and educational services to government
agencies;


 


(II)                                  RENDER ADVICE OR SERVICES TO, OR OTHERWISE
ASSIST, ANY OTHER PERSON OR ENTITY WHO IS ENGAGED, DIRECTLY OR INDIRECTLY, IN
THE CORRECTIONAL INDUSTRY OR ANY OTHER BUSINESS THAT IS DIRECTLY COMPETITIVE
WITH ACTIVITIES CONDUCTED BY THE COMPANY OR ANY OF ITS AFFILIATES DURING THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY;


 


(III)                               SOLICIT, CALL ON, TRANSACT ANY BUSINESS WITH
OR CONSULT WITH, DIRECTLY OR INDIRECTLY AND IN ANY MANNER, CURRENT OR POTENTIAL
CUSTOMERS, SUPPLIERS, VENDERS, OR CONTRACTORS OF THE COMPANY OR ANY AFFILIATE OF
THE COMPANY WITH WHOM THE EMPLOYEE HAD CONTACT WITH OR CONFIDENTIAL INFORMATION
ABOUT OR FOR WHOM THE EMPLOYEE SUPERVISED OR MANAGED AN ANOTHER EMPLOYEE, WHO
HAD SUCH CONTACT OR INFORMATION, IF SUCH SOLICITATION, BUSINESS, OR CONSULTATION
WOULD HAVE OR IS LIKELY TO HAVE AN ADVERSE EFFECT UPON THE COMPANY OR ANY OF ITS
AFFILIATES; OR


 


(IV)                              SOLICIT, HIRE, OR SEEK TO SOLICIT OR HIRE ANY
EMPLOYEE OF THE COMPANY OR IN ANY OTHER MANNER ATTEMPT, DIRECTLY OR INDIRECTLY,
ATTEMPT TO INFLUENCE, INDUCE, OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY TO LEAVE
THE EMPLOYMENT OF THE COMPANY, NOR SHALL THE EMPLOYEE USE OR DISCLOSE TO ANY
PERSON, PARTNERSHIP, ENTITY, ASSOCIATION, OR CORPORATION ANY INFORMATION
CONCERNING THE NAMES, ADDRESSES, PERSONAL TELEPHONE NUMBERS, WORK HABITS, OR
COMPENSATION OF ANY EMPLOYEES OF THE COMPANY.


 


(B)                                 THE EMPLOYEE UNDERSTANDS THAT THE FOREGOING
RESTRICTIONS MAY LIMIT HIS ABILITY TO ENGAGE IN A BUSINESS SIMILAR TO THE
COMPANY’S BUSINESS IN SPECIFIC GEOGRAPHIC AREAS FOR THE NON-COMPETITION PERIOD,
BUT ACKNOWLEDGES THAT HE WILL RECEIVE SUFFICIENT MONETARY AND OTHER
CONSIDERATION FROM THE COMPANY HEREUNDER TO JUSTIFY SUCH RESTRICTION. THE
EMPLOYEE ACKNOWLEDGES THAT MONEY DAMAGES WOULD NOT BE SUFFICIENT REMEDY FOR ANY
BREACH OF THIS SECTION 13 BY EMPLOYEE, AND THE COMPANY SHALL BE ENTITLED TO
TERMINATE ANY PAYMENTS THEN OWING TO THE EMPLOYEE UNDER THIS AGREEMENT AND/OR TO
SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF AS REMEDIES FOR SUCH BREACH OR ANY
THREATENED BREACH.  SUCH REMEDIES SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES FOR
A BREACH OF THIS SECTION 13, BUT SHALL BE IN ADDITION TO ALL REMEDIES AVAILABLE
AT LAW OR IN EQUITY TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE RECOVERY
OF DAMAGES FROM THE EMPLOYEE AND HIS AGENTS INVOLVED IN SUCH BREACH.


 


(C)                                  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
THE COMPANY AND THE EMPLOYEE CONSIDER THE RESTRICTIONS CONTAINED IN SECTION 13
HEREOF TO BE REASONABLE AND NECESSARY FOR THE PURPOSES OF PRESERVING AND
PROTECTING THE CONFIDENTIAL INFORMATION BELONGING TO THE COMPANY, NEVERTHELESS,
IF ANY OF THE AFORESAID RESTRICTIONS IS FOUND BY A COURT HAVING JURISDICTION TO
BE UNREASONABLE, OVER BROAD AS TO GEOGRAPHIC AREA OR TIME OR OTHERWISE
UNENFORCEABLE, THE PARTIES INTEND FOR THE RESTRICTIONS THEREIN SET FORTH TO BE
MODIFIED BY SUCH COURT SO AS TO BE REASONABLE AND ENFORCEABLE AND, AS SO
MODIFIED BY THE COURT, TO BE FULLY ENFORCED.

 

14

--------------------------------------------------------------------------------


 


14.                                 SUCCESSORS.


 


(A)                                  THIS AGREEMENT IS PERSONAL TO THE EMPLOYEE
AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY
THE EMPLOYEE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
EMPLOYEE’S LEGAL REPRESENTATIVES.


 


(B)                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


(C)                                  THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE. AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS
HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS
AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF
LAW, OR OTHERWISE. THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS HEREUNDER IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM THEM
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  EMPLOYEE EXPRESSLY AGREES AND CONSENTS
TO EMPLOYER’S ASSIGNMENT OF THIS AGREEMENT.


 


(D)                                 THE COMPANY WILL REMAIN LIABLE FOR ALL OF
ITS OBLIGATIONS UNDER THIS AGREEMENT, EVEN AFTER ANY ASSUMPTION OF THE AGREEMENT
BY ANY SUCCESSOR.


 


15.                                 MISCELLANEOUS.


 


(A)                                  THIS AGREEMENT SUPERSEDES ALL PREVIOUS
AGREEMENTS AND DISCUSSIONS RELATING TO THE SAME OR SIMILAR SUBJECT MATTERS
BETWEEN EMPLOYEE AND THE COMPANY AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS.  EACH OF THE PARTIES HERETO AGREES THAT ANY ACTION OR
PROCEEDING BROUGHT TO ENFORCE THE RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO
UNDER THIS AGREEMENT MAY BE COMMENCED AND MAINTAINED IN ANY COURT OF COMPETENT
JURISDICTION LOCATED IN HARRIS COUNTY, TEXAS, AND THAT ANY TEXAS STATE COURT OR
FEDERAL COURT SITTING IN HARRIS COUNTY, TEXAS SHALL HAVE EXCLUSIVE JURISDICTION
OVER ANY SUCH ACTION OR PROCEEDING BROUGHT BY ANY OF THE PARTIES HERETO.  THE
CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE
NO FORCE OR EFFECT. THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED, REPEALED,
WAIVED, EXTENDED OR DISCHARGED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SUCH AMENDMENT, MODIFICATION, REPEAL, WAIVER,
EXTENSION OR DISCHARGE IS SOUGHT. NO PERSON, OTHER THAN PURSUANT TO A RESOLUTION
OF THE BOARD OR A DULY AUTHORIZED COMMITTEE THEREOF, SHALL HAVE AUTHORITY ON
BEHALF OF THE COMPANY TO AGREE TO AMEND, MODIFY, REPEAL, WAIVE, EXTEND OR
DISCHARGE ANY PROVISION OF THIS AGREEMENT OR ANYTHING IN REFERENCE THERETO.

 

15

--------------------------------------------------------------------------------


 


(B)                                 ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER
PARTY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to the Employee:

 

 

 

 

 

James E. Hyman

 

 

755 Westover Road

 

 

Stamford, CT 06902

 

 

Telephone: (203) 316-8228

 

 

Telecopy: (203) 351-0949

 

 

 

 

 

With a copy to:

 

 

 

 

 

Alan L. Sklover

 

 

Sklover & Associates, LLC

 

 

10 Rockefeller Plaza

 

 

New York, New York 10020

 

 

Telephone: (212) 757-5000

 

 

Telecopy: (212) 757-5002

 

 

 

 

 

If to the Company:

 

 

 

 

 

Cornell Companies, Inc.

 

 

1700 West Loop South, Suite 1500

 

 

Houston, Texas 77027

 

 

Attention: Human Resources

 

 

Telephone: (713) 623-0790

 

 

Telecopy: (713) 623-2797

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 


(C)                                  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT.


 


(D)                                 THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE OR LOCAL TAXES AS SHALL BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(E)                                  THE EMPLOYEE’S OR THE COMPANY’S FAILURE TO
INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION HEREOF OR ANY OTHER PROVISION
OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY RIGHT THE EMPLOYEE OR THE COMPANY
MAY HAVE HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EMPLOYEE TO
TERMINATE EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTION 7(D) OF THIS AGREEMENT,
SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY OTHER
PROVISION OR RIGHT OF THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


(F)                                    THE PARTIES HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH
OF THE PARTIES, AFTER CONSULTING OR HAVING THE OPPORTUNITY TO CONSULT, WITH
COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM.


 


(G)                                 THE COMPANY WILL PAY FOR ALL OF EMPLOYEE’S
LEGAL FEES IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT UP TO $12,000.


 


(H)                                 IF THE COMPANY FAILS TO HONOR ANY OF ITS
PAYMENT OBLIGATIONS TO EMPLOYEE, THEN EMPLOYEE IS RELIEVED FROM ALL
POST-TERMINATION OBLIGATIONS UNDER THIS AGREEMENT.


 


(I)                                     IF EMPLOYEE SEEKS TO ENFORCE THIS
AGREEMENT AGAINST THE COMPANY, THE COMPANY SHALL PAY ALL REASONABLE LEGAL COSTS
IN CONNECTION WITH THAT PROCEEDING, BUT ONLY IF EMPLOYEE IS SUCCESSFUL IN SUCH
PROCEEDING.


 


(J)                                     NOTHING IN THIS AGREEMENT SERVES TO DENY
EMPLOYEE ANY PAYMENT, BENEFIT OR RIGHT SET FORTH IN ANY OTHER WRITTEN AGREEMENT
WITH THE COMPANY.


 

[Signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee and, pursuant to due authorization from the
Board, the Company have caused this Agreement to be executed this 14th day of
March, 2005.

 

 

 

Employee

 

 

 

 

 

/s/ James E. Hyman

 

 

James E. Hyman

 

 

 

 

 

Company

 

 

 

 

 

By:

/s/ Patrick N. Perrin

 

 

Name:

Patrick N. Perrin

 

 

Its:

Senior Vice president
and Secretary

 

 

18

--------------------------------------------------------------------------------